Citation Nr: 0602474	
Decision Date: 01/27/06    Archive Date: 02/07/06

DOCKET NO.  01-04 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to an effective date prior to January 9, 1990, 
for a compensable rating for bipolar disorder, with history 
of anxiety neurosis and drug abuse.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from November 1976 to June 
1978.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Reno, Nevada.

This case was remanded by the Board in September 2001 and 
July 2003 for further development and is now ready for 
disposition.


FINDINGS OF FACT

1.  In January 1990, the veteran filed a claim for an 
increased rating for his then-diagnosed anxiety disorder.  
Eventually, the veteran's disability was recharacterized as a 
bipolar disorder with history of anxiety neurosis and drug 
abuse, and increased to 70 percent disabling effective 
January 9, 1990, and to 100 percent disabling effective 
November 9, 1993.  

2.  The evidence reflects that the veteran was hospitalized 
at a VA medical facility in October 1989, within one year of 
filing his claim for an increased rating, for a psychiatric 
disorder, to include drug rehabilitation.  


CONCLUSION OF LAW

The criteria for an effective date of October 1989, but no 
earlier, for a compensable rating for bipolar disorder, with 
history of anxiety neurosis and drug abuse, have been met.  
38 U.S.C.A. §§ 5103(a), 5103A, 5110 (West 2002); 38 C.F.R. 
§§ 3.1, 3.155, 3.157, 3.400 (2005); Rodriguez v. West, 189 
F.3d 1351 (Fed. Cir. 1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends, in essence, that he is entitled to an 
effective date prior to January 1990 for the receipt of a 
compensable evaluation for a bipolar disorder with anxiety 
reaction and drug abuse.  He contends that he was 
hospitalized in October 1989, within one year of the date he 
filed his claim for an increase and should be compensated to 
October 1989 with a start payment date of November 1, 1989.

The effective date of an award of compensation or a claim for 
increase will be the day of receipt of the claim or the date 
entitlement arose, whichever is later.  38 C.F.R. § 3.400 
(2005).  Moreover, an effective date will be the earliest 
date as of which it is factually ascertainable that an 
increase in disability had occurred if claim is received 
within one year from such date otherwise, date of receipt of 
claim.  38 C.F.R. § 3.400 (o)(2) (2005).  Further, VA medical 
records may form the basis of an informal claim for increased 
benefits where a formal claim of service connection has 
already been allowed.  38 C.F.R. § 3.157 (2005).

After a review of the evidence, the Board concludes that the 
reference to an in-patient VA psychiatric hospitalization in 
October 1989 is sufficient to establish that the veteran was 
entitled to a compensable rating for a psychiatric disorder.  
While apparently no record is associated with the claims file 
regarding the October 1989 hospitalization, the veteran's 
treating physician made reference to it in a subsequent (May 
1990) hospital Discharge Summary.  Given that the veteran has 
been ultimately granted a compensable (70 percent) based on 
the January 1990 claim, the Board finds that this evidence 
is, in fact, the first date that entitlement to a compensable 
rating for a psychiatric disorder was warranted.

Specifically, the veteran filed a claim for an increased 
rating of his psychiatric disorder on January 9, 1990, within 
two months from the date of his in-patient psychiatric 
hospitalization.  As noted above, the effective date for an 
increase can be the earliest date as of which it is factually 
ascertainable that an increase in disability had occurred if 
claim is received within 1 year from such date otherwise, 
date of receipt of claim.  

In this case, the veteran filed a claim for an increase in 
January 1990 and a manifestation of his psychiatric disorder 
was shown in October 1989.  While no specific dates of his 
October 1989 hospitalization were referenced in the May 1990 
Discharge Summary, the establishment of the beginning date 
that payment begins is not affected by the absence of a 
specific hospital date.  Therefore, the Board finds that the 
"date entitlement arose" is October 1989, which is within 
one year of the date of claim and this date should be the 
appropriate effective date.

The Board has also considered whether there is any 
correspondence or medical evidence indicating an intent to 
file a claim prior to November 1991.  The Board has carefully 
reviewed the entire record, including VA medical records, but 
finds that there is nothing in these records which can be 
construed as an earlier claim for an increased rating.

There was no medical evidence indicating an intent to file a 
claim for an increased rating of the veteran's service-
connected psychiatric disability until January 1990.  
Therefore, an effective date of October 1989 for the grant of 
a compensable rating for bipolar disorder, with history of 
anxiety neurosis and drug abuse, but no earlier, is 
warranted.

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The veteran was notified of the VCAA 
as it applies to his present appeal by correspondence dated 
in July 2002, April 2004, and October 2004.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  While the 
notices provided to the veteran were not given prior to the 
first AOJ adjudication of the claim, the notice was provided 
by the AOJ prior to the transfer and certification of the 
veteran's case to the Board and complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

The issue on appeal was re-adjudicated and supplemental 
statements of the case (SSOCs) were provided to the veteran 
in October 2002 and July 2005.  The veteran has been provided 
every opportunity to submit evidence and argument in support 
of his claim, and to respond to VA notices. 

The VCAA notice letters provided to the veteran generally 
informed him of the evidence not of record that was necessary 
to substantiate his claim and identified which parties were 
expected to provide such evidence.  He was notified of the 
need to give to VA any evidence pertaining to his claim.  
There is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of this claim.

In addition, by virtue of the rating decision on appeal, the 
statement of the case (SOC), and the SSOCs, he was provided 
with specific information as to why this particular claim was 
being denied, and of the evidence that was lacking.  He was 
also supplied with the complete text of 38 C.F.R. § 
3.159(b)(1) in the October 2002 and July 2005 SSOCs.  

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  

Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102; see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).  

The veteran has not claimed that VA has failed to comply with 
the notice requirements of the VCAA and the Board finds that 
the provisions of the VCAA have been fully satisfied.  
Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  

In this case, resolution depends primarily on whether the 
veteran indicated an intent to file a claim.  He has produced 
no evidence and none is contained in the claims file 
reflecting an intent to file a claim until January 1990.  
Even considering the standard of "factually ascertainable" 
within one year, there is no evidence to support an effective 
date prior to October 1989.  

Next, in claims for disability compensation, the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  As 
this is an appeal of the date of entitlement to benefits, a 
medical opinion or the findings of a medical examination are 
not germane to the issue.  The available medical evidence is 
sufficient for an adequate determination.  Therefore, the 
Board finds the duty to assist and duty to notify provisions 
of the VCAA have been fulfilled.


ORDER


Entitlement to an effective date of October 1989, but no 
sooner, for a compensable rating for bipolar disorder, with 
history of anxiety neurosis and drug abuse, is granted, 
subject to the law and regulations governing the payment of 
monetary benefits.



____________________________________________
JEFF MARTIN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


